In the United States Court of Appeals

                    For the Fifth Circuit
                          _______________

                            m 02-40054
                          _______________




 BORDER SHIPYARDS, INC.; JORGE GONZALEZ; CARL “JOE” GAYMAN;
RUBEN BARRERA; BUSTER HARRIS, GUARANTOR; WILLIAM E. KENNON,

                                                      Plaintiffs-Appellants,

                               VERSUS

            ST. PAUL MERCURY INSURANCE COMPANY,

                                                      Defendant-
                                                      Third Party Plaintiff-
                                                      Appellee,

                               VERSUS

                         RICARDO RIVERA,
      DOING BUSINESS AS RICK RIVERA, ALSO KNOWN AS LA NEGRITA,

                                                      Third Party Defendant-
                                                      Appellant.



                    _________________________

              Appeal from the United States District Court
                  for the Southern District of Texas
                           m B-99-CV-19
                   _________________________

                          December 10, 2002
2
Before SMITH, BARKSDALE, and
  EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

   In this dispute over a contract of insurance,
the district court found no issues of material
fact and granted summary judgment in favor of
St. Paul Mercury Insurance Company, con-
cluding that it had no obligation to defend un-
der its policy. All issues except the duty to
defend have been settled.

   We have read the briefs and have heard the
arguments of counsel, and have consulted per-
tinent portions of the record. On the basis of
applicable caselaw and the summary judgment
record, we find no reversible error. We affirm,
essentially for the reasons given by the district
court.

   AFFIRMED.




   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           3